Title: [Diary entry: 7 November 1788]
From: Washington, George
To: 

Friday 7th. Thermometer at 62 in the Morning 62 at Noon and 60 at Night. Brisk Wind from the So. Wt. with great appearances of much rain till towards evening when it cleared—Sprinklings now & then through the day. Went with Mr. Fairfax to my New Barn and to the Plantations at the Ferry, French’s, Dogue run and Muddy hole. At the Ferry—five plows were breaking up Field No. 5. The other force was cleaning Wheat which had been tread out and digging Potatoes. At French’s—Two of the Plows were at the Ferry—the other was stopped. Some of these people were digging Potatoes at the Ferry and others cleaning up Oats.  At Dogue run—The Plows were at work in Field No. 3: that is five; one of them from Muddy hole. The People were cleaning Wheat. At Muddy hole—The hands were getting up Mud & some endeavouring to get up Hogs.